Citation Nr: 1706855	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to medications prescribed for service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to September 1982 and January 1983 to April 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran originally requested hearings in connection with this appeal, he withdrew that request by October 2016 correspondence.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea is related to medications prescribed to treat service-connected psychiatric and low back disabilities.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, as secondary to service-connected psychiatric and low back disabilities, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants service connection for obstructive sleep apnea and remands the remaining matter on appeal, there is no reason to belabor a discussion on VA's duties to notify and assist the Veteran because any omission in that regard would be harmless.
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows.  

The Veteran alleges that he has OSA secondary to medications he was prescribed to treat his service-connected psychiatric and low back disabilities.  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An August 2009 VA sleep study confirmed a diagnosis of OSA.  In October 2009, the Veteran's VA primary care provider, Dr. Dyer, confirmed again that the Veteran was diagnosed with OSA and required a continuous positive airway pressure (CPAP) machine.  Dr. Dyer specifically noted the Veteran had increased the strength of his pain medication for a number of disabilities (including low back, migraine headache, left knee, and right lower extremity radiculopathy disabilities) since beginning treatment and that he took several psychiatric drugs (i.e., Abilify, Zyban, Klonopin, and Cymbalta).  Dr. Dyer opined that it is "at least as likely as not that the cumulative [e]ffects of these medications are the cause of [the Veteran's] obstructive sleep apnea," adding that the Veteran did not have complaints of sleep apnea until after the medications were prescribed.  He also noted that research on the adverse effects of such medications showed "a positive correlation" to sleep apnea.

On February 2010 VA examination, the examiner noted the Veteran was diagnosed with OSA in 2009 and was using a CPAP machine with some efficacy.  The rather brief examination report culminates with the examiner's opinion that the Veteran's sleep apnea is not related to his service-connected conditions or medications prescribed to treat them.  He explained that the medications used would more likely cause hypersomnolence at night and that Klonopin "may cause some relaxation of muscle fibers and tissue that cause the oropharynx to relax during sleep, contributing, on some level, to obstruction," but in the view of a narrow oropharynx noted on examination, this was "more an intrinsic issue secondary to the Veteran's body and not to the medications or service-connected conditions."

VA treatment records show the Veteran later underwent further evaluation by a sleep specialist (Dr. Bullard).  A September 2010 letter from Dr. Bullard, who is also the medical director of the sleep disorder center at the Salisbury VA Medical Center, indicates the Veteran's "neck circumference does not cause his obstructive sleep apnea."  Instead, Dr. Bullard opined that "sedating medications (including psychiatric medications) which the patient takes chronically through his primary clinics, contribute significantly to both obstructive sleep apnea and excessive daytime sleepiness."

At the outset, the Board notes that the evidence clearly shows the Veteran has been diagnosed with OSA, is currently service-connected for low back and psychiatric disabilities to which he claims his OSA is related-specifically, depression with posttraumatic stress disorder (PTSD) and degenerative changes of the lumbar spine with intervertebral disc syndrome (IVDS)-and that he is currently prescribed a number of medications to treat those disabilities.  Moreover, Dr. Dyer's opinion also mentions medications for other disabilities (migraine headaches, left knee disability, and right lower extremity radiculopathy) that he suggested also contributed to the Veteran's OSA, and a review of the record shows these are also service-connected.  Therefore, the only question to be resolved in this matter is whether his OSA is indeed related to such medications.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, there are conflicting medical opinions.  While the Veteran's primary care provider (Dr. Dyer) and his treating sleep specialist (Dr. Bullard) both believe that the medications prescribed to treat his service-connected disabilities do contribute to his OSA, the February 2010 VA examiner does not.  However, the February 2010 VA examination report is remarkably terse and does not appear to reflect a detailed examination.  Moreover, the examiner's opinion seems to only address whether OSA might be caused by his service-connected disabilities or medications for such disabilities, and the etiological question at issue also contemplates aggravation.  It is also significant that the examiner only specifically discusses the effect of psychiatric medications and does not consider the allegations of contributory effects from pain medications for low back and other service-connected orthopedic disabilities.  These factors certainly work to detract from the probative value of the February 2010 examiner's negative opinion.  On the other hand, there are several considerations that bolster the probative value of the opinions from Dr. Dyers and Dr. Bullard.  First, by virtue of having treated the Veteran personally, they are likely more familiar with the peculiarities of the Veteran's medical circumstance.  Moreover, Dr. Bullard's expertise and training as a sleep specialist is certainly pertinent when weighing the probative value of his opinion.  He also addresses the broader question of medical contribution to OSA rather than focusing merely on causation and explicitly rejects the primary basis of the VA examiner's negative rationale (i.e., that the Veteran's OSA is due to his narrow oropharynx) while indicating that the Veteran's medications "contribute significantly" to his OSA.  

Under the circumstances, the Board must find that the evidence is, at the very least, in relative equipoise as to whether his OSA is related to medications prescribed to treat service-connected disabilities.  Accordingly, resolving all remaining reasonable doubt in the Veteran's favor as required by law, the Board finds that service connection for OSA, as secondary to medications prescribed to treat service-connected psychiatric or low back disabilities, is warranted; thus, the appeal in this matter must be granted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran alleges that he also has erectile dysfunction secondary to medications prescribed to treat his service-connected low back and psychiatric disorders.  There are conflicting opinions in the record from Dr. Dyer (which attributes his erectile dysfunction to medications for several service-connected disabilities in addition to those specifically alleged by the Veteran) and the February 2010 VA examiner (which found the Veteran's erectile dysfunction was unrelated to his psychiatric or low back disabilities, or the medications used to treat them).  Notably, the February 2010 examination report was, again, quite terse, and the opinion also involves a fair amount of discussion on testicular atrophy rather than erectile dysfunction, without providing any indication as to the relevance of such atrophy to the medical question at hand.  Moreover, the examiner's opinion is limited to discussion of causation and ignores aggravation.  Notably, the Veteran was diagnosed with erectile dysfunction as early as May 2003, and at that time, the provider suggested a potential neurological etiology related to a spinal cord injury or cardiovascular accident, though there is no record that any firm conclusion was reached.  In addition, during the pendency of this appeal, the Veteran has also alleged that his erectile dysfunction is related directly to service, and specifically to low sperm counts during testing conducted therein.  His wife has corroborated his reports of abnormal sperm counts during service, and a review of his service treatment records (STRs) confirms that he was diagnosed with severe oligoasthenospermia (a condition associated with low sperm count) in September 1993.  No VA examination has been conducted to address a direct theory of entitlement or to consider that finding in his STRs.  In light of the above, the Board finds that a new examination is needed to clarify the nature and likely etiology of the Veteran's erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record all updated records of VA or adequately identified private treatment the Veteran has received for erectile dysfunction.

2. Then, the AOJ should arrange for a genitourinary examination of the Veteran to determine the nature and likely etiology of his erectile dysfunction.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should expressly note all medications the Veteran is currently prescribed to treat his service-connected disabilities.  Then, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction is caused by his service-connected disabilities or any medications prescribed to treat such disabilities?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction is aggravated by his service-connected disabilities or any medications prescribed to treat such disabilities?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's erectile dysfunction is related to his military service, to specifically include the September 1993 diagnosis of oligoasthenospermia therein?

The examiner must provide a complete rationale for each opinion provided, with citation to supporting factual evidence and medical literature or principles as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


